Citation Nr: 1700488	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  09-13 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for radiculopathy of the left lower extremity, rated as 10 percent disabling prior to January 1, 2017, and as noncompensable thereafter.

2.  Entitlement to an increased rating for radiculopathy of the right lower extremity, rated as 10 percent disabling prior to January 1, 2017, and as noncompensable thereafter.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1984 to April 1988, and from May 1995 to February 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied, in relevant part, an increased disability rating for a lumbar spine disability.  Service connection and initial rating was granted for left lower extremity radiculopathy in a January 2009 rating decision, effective October 16, 2007.  Service connection and an initial rating for the right lower extremity was granted in June 2012, effective June 17, 2010.  In April 2013, the Board adjudicated the back claim, and in addition, denied associated increased ratings for radiculopathy of the right and left lower extremities.  The Board also remanded the claim for a TDIU for additional development.

The Veteran appealed the Board's April 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2013, pursuant to a Joint Motion for Partial Remand (Joint Motion), the Court vacated that portion of the Board's April 2013 decision that denied increased disability ratings for left and right lower extremity radiculopathy and remanded the matters to the Board for action in compliance with the Joint Motion.  The Board remanded the appeal in November 2014 and December 2015 for further development.

In an October 2016 rating decision, the RO decreased the ratings for the lower extremity radiculopathies from 10 to 0 percent, effective January 1, 2017.  In a March 2016 rating decision, the RO had proposed reducing the ratings.  However, because the Veteran's appeal originated from the January 2009 and June 2012 rating decisions that granted service connection for the radiculopathies, he is actually appealing the original assignment of a disability evaluation following an award of service connection.  Thus, the claim actually involves the propriety of the initial disability rating assigned during the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The issue on appeal does not include the propriety of the reductions.  Those claims are as noted on the title page.  


FINDINGS OF FACT

1.  Prior to January 1, 2017, radiculopathy of the left lower extremity was not more than mild in severity.

2.  Since January 1, 2017, the competent medical evidence is negative for any finding of current radiculopathy of the left lower extremity.

3.  Prior to January 1, 2017, radiculopathy of the right lower extremity was not more than mild in severity.

4.  Since January 1, 2017, the competent medical evidence is negative for any finding of current radiculopathy of the right lower extremity.

5.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.

CONCLUSIONS OF LAW

1.  Prior to January 1, 2017, the criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520, 8526 (2016).

2.  Since January 1, 2017, the criteria for a compensable rating for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520, 8526 (2016).

3.  Prior to January 1, 2017, the criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520, 8526 (2016).

4.  Since January 1, 2017, the criteria for a compensable rating for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520, 8526 (2016).

5.  The criteria for the assignment of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson, 12 Vet. App.at 119; Hart, 21 Vet. App. at 505. 

Diagnostic Code 8526 pertains to a disability comparable to paralysis of the anterior crural nerve (femoral).  Under Diagnostic Code 8526, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis of the anterior crural nerve (femoral) resulting in paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a , Diagnostic Code 8526. 

Diagnostic Code 8520, also applicable, provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a. 

Turning to the evidence of record, VA outpatient treatment records disclose the Veteran was seen in December 2007 for evaluation of symptoms of low back pain with some suggestion of radiculopathy to the posterior aspect of the right leg.  He denied symptoms of bowel and bladder dysfunction.  An examination revealed straight leg raising was negative.  A sensory evaluation was grossly intact, and muscle strength was 5/5.  Deep tendon reflexes were 2+. 

On VA examination of the spine in October 2008, the Veteran described radicular pain into the left leg, to the level of the foot.  He said he had problems with numbness and weakness to the lower extremities.  He denied bowel or bladder complaints.  A physical examination demonstrated straight leg raising was positive at 45 degrees with radicular pain to the right and left leg to the level of the calf.  He had problems standing, and his gait was broad based and antalgic.  A neurological examination showed reflexes were 0 and symmetric in the lower extremities.  There was no calf atrophy.  The examiner stated the Veteran was having radicular pain in the lower extremities.

VA outpatient treatment records disclose the Veteran was seen in August 2009.  An examination disclosed that straight leg raising was negative.  A sensory evaluation was grossly intact and muscle strength was 5/5.  Deep tendon reflexes were 2+. 

The Veteran was examined by VA in June 2010.  He reported numbness, but denied paresthesias and leg or foot weakness.  He said he had pain that radiated to his hips and legs.  A motor examination revealed knee flexion and extension, ankle dorsiflexion and plantar flexion and extension of the great toe were all 5/5 bilaterally.  There was no muscle atrophy.  Vibration sense, pinprick, light touch and position sense were all 1/2 bilaterally.  It was indicated that on the left lower extremity, there was decreased sensation on the dorsum of the foot, great toe and distal third of the lower leg.  On the right lower extremity, there was decreased sensation to the dorsum of the foot and distal third of the lower leg.  Knee jerks were 2+ bilaterally and ankle jerks were 1+ bilaterally.  Babinski was normal bilaterally.  The diagnosis was degenerative disc disease of the lumbar spine with radiculopathy of the lower extremities, status post laminectomy. 

When seen in a VA outpatient treatment clinic in July 2010, the Veteran reported his surgery had not improved his condition.  He indicated he still had radiculopathy with numbness, tingling and weakness of the left foot with left foot drop.  He asserted that three or four months earlier, he started having right leg numbness to the thigh.  An examination revealed bilateral weakness of the legs with left foot drop.  Incontinence of urine was noted.  The Veteran also reported left foot drop in October 2010.

The Veteran was again examined by the VA in October 2010.  He reported pain in his low back, the posterior thighs and behind the knees.  He said the pain was constant, and characterized it as moderate.  He also reported severe stiffness, as well as weakness.  He reported the weakness was located in the feet in plantar flexion and dorsiflexion.  An examination demonstrated that straight leg raising was negative bilaterally.  It was indicated there was decreased sensation in the lower extremities, involving the peroneal nerve, bilaterally.  Muscle strength was abnormal, with weakness of the feet on extension bilaterally.  There were poor toe movements bilaterally.  Muscle tone was normal bilaterally.  Patellar and Achilles reflexes were 2+ bilaterally.  There was bilateral neuritis.  Pinprick and vibratory sense were abnormal bilaterally.  There was decreased pinprick bilaterally.  No motor deficit was present.  The Veteran did not have any bowel or bladder dysfunction.  The diagnoses were status post lumbar spine injury with surgical fusion and intervertebral disc syndrome of the lumbar spine.  It was stated the most likely peripheral nerve was the peroneal nerve with residual radiculopathy of the left lower extremity. 

On April 2015 VA examination, the Veteran reported his legs and feet were numb and had a burning type pain.  He reported moderate constant pain in the lower extremities, and mild paresthesias.  On examination, muscle strength testing was normal.  There were absent reflexes in the knees and ankles.  Sensory examination showed decreased sensation.  The nerves affected were the sciatic nerve, the common peroneal nerve, the posterior tibial nerve, and the external cutaneous nerve of the thigh, and with all, there was mild incomplete paralysis.  The Veteran reported that he used a cane and a wheelchair due to his back condition.  The examiner noted that nerve conduction studies and EMG completed in December 2010 by a specialist revealed no evidence of radiculopathy or neuropathy of either lower extremity.  Present nerve conduction and EMG studies also showed no radiculopathy.  There was a new diagnosis of moderate axonal peripheral neuropathy.  The examiner concluded that the previous diagnosis of radiculopathy was made in error.  The new diagnosis of lower extremity neuropathy, not otherwise specified, was not in existence at the time of the December 2010 studies.  The examiner concluded that the Veteran had no disability or functional impairment due to service-connected radiculopathy, since that condition was not present.

On February 2016 VA examination, the examiner noted that the Veteran had previously reported suffering from foot drop, however, recent neurologic examination had shown no focal abnormalities.  Current examination was only positive for what appeared to be intentional, inconsistent withholding of strength during examination of the right foot, with no associated muscle atrophy.  Normal gait was also observed outside of the examination room.  Despite the Veteran's report of fairly severe bilateral radiating pain and report of inability to actively dorsiflex the right foot, current examination did not support those contentions.  Physical examination showed normal muscle strength testing and reflex examination.  Sensory examination was decreased in the lower leg/ankle and in the foot/toes.  It was found that the Veteran suffered from mild incomplete paralysis of the right lower leg and foot affecting the common peroneal nerve, superficial peroneal nerve, deep peroneal nerve, internal popliteal nerve, and posterior tibial nerve.  However, the examiner concluded that, based upon EMG testing, which in the examiner's opinion trumped all other forms of testing for neurological disabilities, there was no evidence of any radiculopathy or substantial neurologic disease related to the Veteran's lumbar spine disability.

In September 2016, the Veteran's vocational expert submitted a statement that the Veteran had a long history of compression that caused symptoms of the Veteran's neuropathy over time.

The Board finds that prior to January 1, 2017, a rating in excess of 10 percent is not warranted for either the right or left lower extremity.  During that period of time, the Veteran's radiculopathy of the lower extremities was manifested by decreased sensation and weakness of the lower leg/foot consistently described as mild on VA examination.  In response to the Joint Motion for Remand, the Board has considered the implications of the Veteran's reported left foot drop in July 2010 and October 2010.  However, the Board finds that those treatment records are outweighed by the VA examinations of record, conducted in October 2008, June 2010, October 2010, April 2015, and February 2016.  Foot drop, or a severe disability resulting in weakness and paralysis of the nerve resulting in a gait abnormality, was not shown on any of these examinations.  Rather, the Veteran's neurological disability was shown to result in pain and numbness, but not more than mild in degree.  His reliance on assistive walking devices was not due to radiculopathy of the lower extremities, and there has not been any other indication of a restricted or abnormal gait as due to the Veteran's service-connected neurological manifestations of the lower extremities.  The two treatment records in 2010 showing the Veteran's report of left foot drop did not include neurological examination of the foot to determine the etiology of the reported symptoms, but instead documented and diagnosed the Veteran's symptoms in a more conclusory, cursory manner.  Also of significant probative weight is the 2015 and 2016 VA findings that the Veteran actually has not suffered from radiculopathy or neurological manifestation of the lower extremities related to his lumbar spine disability, and that such diagnosis was an error.  Based upon that medical finding, it would logically follow that the reported symptoms experienced in 2010 were related to another, nonservice-connected disability.  Finally, as demonstrated in 2016, the Veteran's credibility as to his report of foot drop and more severe symptoms in the lower extremities is called into question, as he was shown on examination to report symptoms that did not correlate with the objective findings.  The Board notes that credibility can be detrimentally affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, a showing of interest, bias, malingering, desire for monetary gain, and witness demeanor.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Such is shown in this case, both on VA examination and with regard to the Veteran's claim for a TDIU as demonstrated in the analysis below.  Accordingly, when taking into consideration the probative, competent, and credible evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for either extremity prior to January 1, 2017, as findings of a more than mild neurological disability related to the Veteran's service-connected lumbar spine disability were not made. Muscle strength testing was normal, mildly diminished sensory examination was demonstrated, and the majority of the Veteran's symptoms were of a subjective nature, only.  

Since January 1, 2017, a compensable rating is not warranted.  In that regard, the weight of the credible evidence demonstrates that the Veteran has not suffered from radiculopathy or other neurological manifestation related to his lumbar spine disability since that time.  In fact, it has been concluded that the Veteran's previous diagnosis of radiculopathy was error.  EMG and nerve conduction studies have shown that the Veteran does not currently suffer from a neurological manifestation related to his lumbar spine disability.  Thus, a higher 10 percent rating is not warranted, as such disability is not shown.  While the Veteran does suffer from neurological disability, the competent medical evidence demonstrates that he does not suffer from neurological disability related to his service-connected lumbar spine disability.

In response to the Joint Motion for Remand, the Board notes that in July 2010, the Veteran was noted to suffer from incontinence of urine.  Then, in October 2010, he was again noted to suffer from "lumbar radiculopathy with incontinence of urine."  However, later in October 2010 and in September 2011, urinary incontinence was not shown.  In order to determine whether the Veteran suffers from urinary incontinence related to his service-connected lumbar spine disability, the Board obtained a VA opinion in February 2016.  The Veteran's urinary symptoms were noted, to include episodes of low-volume leakage after urinating, occasional pain when urination, and intermittent difficulty initiating a urine stream.  The examiner concluded, however, that these symptoms were most likely a normal variant and in the absence of pathologic findings on advanced testing, likely did not represent urologic disease.  Physical examination did not result in any findings of urinary disability or abnormality.  When taking into account the evidence of record, the Board concludes that a separate rating based upon secondary urinary symptoms pursuant to 38 C.F.R. § 4.71(a), General Rating Formula for Diseases and Injuries of the Spine, Note (1), is not warranted.  While the Veteran reported to his physicians that he suffered from incontinence of urine twice in 2010, medical examination to determine the etiology of those symptoms was not conducted.  Moreover, urinary incontinence as secondary to the lumbar spine disability has not been substantiated on any of the VA examinations during the appeal period.  Significantly, the 2016 VA examiner found no indication of a urinary disorder, or any abnormality outside of the normal variant.  Radiculopathy was also ruled out.  The 2016 VA examination, and similar findings on previous VA examinations, outweigh the Veteran's lay statements reporting associated urinary incontinence, as the Veteran, as a lay person, does not have the requisite medical knowledge or expertise to provide that medical opinion.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In light of the competent and probative medical evidence of record, a separate rating for urinary incontinence cannot be awarded.

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the Veteran's lower extremity radiculopathies are manifested by symptoms of radiating pain, paresthesias, and decreased reflexes.  These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the Rating Schedule for Diseases of the Peripheral Nerves, which contemplates the overall level of impairment resulting from both sensory and physical manifestations.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered referral for consideration of an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the functional impairment created by the service-connected disabilities. Johnson v. McDonald, 762 F.3d 1362 (2014). There is no evidence of record to suggest and the Veteran does not contend that he experiences any symptoms from the service-connected right and left lower extremity radiculopathies that, when combined with the effect of other service-connected disabilities, are not being adequately compensated by the existing ratings or those assigned herein.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for a total rating for an award of a TDIU when, due to service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For the purposes of finding one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology, affecting one or both lower extremities or affecting a single body system will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b). Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran is currently in receipt of service connection for degenerative arthritis and spinal fusion, lumbar spine, evaluated as 100 percent from September 2009 and 40 percent from January 1, 2010.  Service connection is also in effect for the following disabilities as associated with that disability: scar, 0 percent; erectile dysfunction, 0 percent; radiculopathy, left lower extremity, 10 percent from October 2007, 0 percent from January 2017; and right lower extremity radiculopathy, 10 percent from June 2010 and 0 percent from January 2017.  Service connection is also in effect for a right knee disability, 10 percent; and tinnitus, 0 percent.  

Taking into account the bilateral factor, the Veteran's combined rating is 50 percent from October 16, 2007; 60 percent from April 9, 2009; 100 percent from September 28, 2009; 60 percent from January 1, 2010; and 50 percent from January 1, 2017.  He does not have one 60 percent disability or one 40 percent disability in combination.  He does not meet the schedular criteria for TDIU.  

The only question for the Board is whether TDIU is warranted on an extraschedular basis under 38 C.F.R. § 4.16 (b). The Board may not assign an extraschedular rating in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the Director, Compensation Service to consider entitlement on an extraschedular basis. Id.; 38 C.F.R. § 4.16 (b).  As is discussed below, the Board has determined that the most probative evidence of record demonstrates that the Veteran has not been rendered unemployable solely due to his service-connected disabilities. 

The Veteran contends that he has been unemployable since prior to the appeal period, or since 2002.  On his VA form 21-8940 submitted in May 2013, he did not provide any employment information, instead stating "N/A."  He stated that he had no other training or specialized education further than a college degree.

In June 2008, the Veteran's previous employer stated that he could no longer hire the Veteran for work when his back disability interfered with his ability to walk or stand for prolonged periods and he began to have a short temperament.

In April 2014, a private vocational expert submitted a statement concluding that the Veteran met the criteria for a TDIU.  The counselor reviewed the claims file and conducted an interview with the Veteran.  The counselor noted that the Veteran had two associates degrees, a bachelor's degree, and a graduate degree in business management.  He was noted to have last worked full-time as a mental health worker in February 2003.  He has since engaged in part time work as the owner of a business.  His business functions included contacting leads for business, educating employees, speaking publically on occasion, and making final business decisions.  He did so with the help of an in-home assistant who helped with his daily needs.  After summarizing the evidence in the claims file, the counselor concluded that the Veteran had very significant functional limitations and chronic pain.  The counselor determined that the Veteran could not stand or walk for more than two hours per day, which did not meet the level of activity needed for sedentary employment.  The counselor concluded that the Veteran's chronic pain made it so that he would be off task for over 10% of the day, which would make him unable to engage in competitive employment.

On April 2015 VA examination, the examiner concluded that the Veteran's peripheral nerve condition caused a mild impact on his ability to work in a physical job where he had to run, jump, or walk for prolonged periods of time, but that his condition did not impact his ability to work in a sedentary job where he had to sit at a desk and work at a computer and answer telephones.  The examiner concluded that the Veteran's service-connected right knee disability caused minimal impact on his ability to work in a physical job, as stated above, but that it had no impact on his ability work in a sedentary job.  It was also noted on examination that the Veteran's subjective complaints did not correlate well with the clinical findings on examination.  The examiner concluded that the Veteran's back condition caused a moderate impact on his ability to work in a physical job, but that his back condition had a mild impact on sedentary work.  The examiner reviewed the report by the private vocational counselor summarized above and concluded, with certainty, that the Veteran could work in a sedentary job for about six hours per day with frequent pauses, such as at a desk answering telephones or taking messages, or entering computer data.  The examiner noted that there was no indication of medical care or treatment for the Veteran's right knee disability and that such disability would only cause a mild impact on employment.

On February 2016 VA examination, following physical examination of the Veteran, the examiner concluded that the Veteran was not precluded from gainful employment.  The examiner reviewed the private vocational assessment as described above.  The examiner concluded that the extensive discussion of the Veteran's own perspective of his disability as summarized in the vocational assessment was not supported by the findings made on examination.  On examination, the Veteran was shown to be withholding strength.  It appeared that his range of motion was normal.  The mismatch between those reported findings, and the difference in disability on examination versus when the Veteran was observed prior to the examination, as well as the eventual results of a more persistent examination, indicated only a mild knee disability that would only interfere with heavily physical jobs.  The examiner noted the finding on vocational assessment that the Veteran suffered from chronic pain, but stated that there were many different factors that contributed to chronic pain to include his extensive history of depression and interpersonal issues.  For the purpose of evaluating the Veteran's spinal disability and residuals, there was only a moderate limitation of ability to work.

In September 2016, the same private vocational expert reviewed the February 2016 VA examination, but stated that the Veteran's documented pain of the spine and legs would distract him due to discomfort such that he would not be able to concentrate or maintain productivity.  The examiner felt that one or more days per month of unexcused unplanned absences compromised competitive employment.

In this case, the Board finds that the weight of the competent and credible evidence weighs against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  For one, the Veteran's credibility is called into question.  It appears that the Veteran might have withheld information from the VA with regard to his employment history, as evidenced by his application for a TDIU that did not document any employment history.  In addition, VA examiners have commented that the Veteran has withheld effort on examination, and that such did not match the objective medical findings.  These factors lessen the Veteran's credibility.  See Caluza, supra.  In that regard, an internet search demonstrates a different picture than the Veteran has reported to the VA, namely that the Veteran has recently obtained another master's degree, and that he runs a variety of consulting businesses, to include in the area of business management for which he has been specifically trained.  The Veteran's representative has argued that the Veteran works in a sheltered employment situation, and that such employment is marginal.  However, when taking into account the Veteran's level of education and training, as well as his current employment, the evidence does not support that contention.  The Veteran has not put forth persuasive evidence that his consulting business fits within the definition of sheltered employment, or that he makes only marginal income. The Board also finds that the lack of discussion of the Veteran's true resume and qualifications by the private vocational expert lessens the credibility of the two private opinions submitted.  Thus, when taking into account the credible evidence, the Board places greater weight on the consistent VA opinions demonstrating that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  The VA examiners' concluded that the Veteran was capable of completing a sedentary desk job.  Those opinions comport with the evidence that the Veteran is employed in a sedentary-type of work in line with his educational background and work history.  

The preponderance of the evidence is against a finding that the Veteran is unemployable.  As such, the Board declines to remand the claim for TDIU for referral to the Director for consideration of TDIU on an extraschedular basis and the claim of entitlement to a TDIU is denied. 

ORDER

Prior to January 1, 2017, a rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

Since January 1, 2017, a compensable rating for radiculopathy of the left lower extremity is denied.

Prior to January 1, 2017, a rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.

Since January 1, 2017, a compensable rating for radiculopathy of the right lower extremity is denied.

Entitlement to TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


